NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHELLE POSTASKI,                          )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-763
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.